IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0523
                               Filed May 11, 2016


IN THE INTEREST OF K.M. AND M.M,
Minor children,

T.M., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



      A mother appeals the termination of her parental rights to her two children.

AFFIRMED.



      Jennie L. Wilson-Moore of Wilson Law Firm, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Meegan M. Keller, Keller Law Office, P.C., Altoona, for minor children.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her two children,

born in 2005 and 2007. She does not contest the grounds for termination cited

by the district court.   She simply argues the court should have declined to

terminate based on the “strong bond” she shared with her children. See Iowa

Code § 232.116(3)(c) (2015) (stating court need not terminate if “[t]here is clear

and convincing evidence that the termination would be detrimental to the child at

the time due to the closeness of the parent-child relationship”).

       A social worker with the department of human services acknowledged the

mother “ha[d] a strong bond with both of the children” but testified severing the

bond was in the children’s best interest. In her words, the children were “afraid to

return to mom due to her anger,” because “[s]he would hit them,” and because

she “talked inappropriately in front of” them. She pointed out that the children

started refusing to attend weekly visits with their mother two to three weeks

before the termination hearing.

       The service provider who supervised visits also agreed the mother had “a

very strong bond” with the children. Despite this bond, her reports documented

the children’s ambivalence towards attending visits. On one occasion, when the

mother failed to attend, the older child said he was okay without a visit and the

younger child said she was surprised but happy there was no visit. While the

children loved their mother, their frustration with her was evident.

       By the mother’s own admission, there was no point in the proceedings

when the children could have been returned to her care.                Based on this
                                         3


admission and the testimony of professionals involved with the family, we

conclude termination was in the children’s best interests.

      We affirm the termination of the mother’s parental rights to her children.

      AFFIRMED.